ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 16th day of July, 2014,
ORDERED, by the Court of Appeals of Maryland, that John J. Sullivan, Jr., Respondent, be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court, in accordance with Rule 16 — 772(d), shall strike the name of John J. Sullivan, Jr. from the register of attorneys in this Court and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this State that the name of John J. Sullivan, Jr. has been so stricken.